Allen, J.
A justice of the peace, who has been designated and commissioned under the Pub. Sts. c. 155, § 4, and the St. of 1884, c. 286, with authority to issue warrants in criminal cases, may lawfully receive the complaints upon which such warrants are issued. Since the warrants cannot be issued without complaints, authority to receive complaints is implied from the authority to issue the warrants. Commonwealth v. Peto, 136 Mass. 155.
The magistrate’s signature to the jurat was sufficient. The abbreviation “Geo.” may be assumed to stand for George; Commonwealth v. O'Baldwin, 103 Mass. 210; and the descrip*7tian “ justice of the peace, authorized to issue warrants as aforesaid,” refers back to the caption of the complaint, and is sufficient. jExceptions and motion in arrest overruled.